Cohn, J. (concurring).
The first count of the information charged defendant with engaging, without a license therefor, in the business of making loans in amounts of $300 or less at rates of interest in excess of six per cent per annum from January 1,1935, to October 25,1935, in violation of section 340 of the Banking Law. The second count charged him with making such a loan, without a license therefor, to one Irving Haber on January 1, 1935, in violation of section 357 of the Banking Law. He was convicted upon both counts and received a sentence of one year in the penitentiary. The charge in the second count of the information was clearly embraced within that of the first count and was merged with it. However, as the sentence was single and appropriate to either one of the counts upon which convictions were had, there is no ground for reversal of this judgment. (People v. Budd, 117 N. Y. 1; affd., 143 U. S. 517; Polinsky v. People, 73 N. Y. 65; People v. Meola, 193 App. Div. 487, 490.)
The judgment of conviction should, therefore, be affirmed. ,
Glennon, J., concurs.